Citation Nr: 1111862	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  10-15 331	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disorder, to include irritable bowel syndrome.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1988 to October 1991.  He served in Southwest Asia from December 1990 to January1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file and jurisdiction over the present appeal was subsequently transferred to the VARO in Muskogee, Oklahoma.  The Board notes that the Veteran's statements may be construed as requesting service connection for the broader issue of entitlement to service connection for a chronic gastrointestinal disorder which would include specific disorders such as irritable bowel syndrome or chronic constipation.  As VA law does not require specific pleading for service connection claims, the Board finds the issue for appellate review is more appropriately addressed as provided on the title page.  

The Board also notes that a June 2009 rating decision denied entitlement to service connection for hypertension and that in correspondence submitted by facsimile to the Board in December 2010 and February 2011 the Veteran expressed his desire to perfect an appeal as to that issue.  He also requested a Board hearing apparently to present evidence on that matter.  The Board notes, however, that there is no indication that a statement of the case has been issued addressing this issue nor that a timely notice of disagreement was received by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2010).  As the Board does not appear to have jurisdiction over the issue of entitlement to service connection for hypertension at this time, the matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in September 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that he was treated for abdominal pain and diarrhea during active service, that he was seen at the hospital in Augsburg, Germany, after service in 1992 for severe constipation and told he had irritable bowel syndrome, and that he had been provided a diagnosis of irritable bowel syndrome by a private physician, S.P.W., M.D., in Oklahoma City, Oklahoma.  Service treatment records show he was treated for abdominal pain and diarrhea in March 1991, but that an October 1991 separation examination revealed a normal clinical evaluation of the abdomen and viscera.  Private medical records dated March 5, 2009, from Dr. S.P.W. noted the Veteran reported a long history of constipation alternating with diarrhea and sometimes a fleshy stool.  The physician provided no diagnosis of a gastrointestinal disorder, but noted that the Veteran was taking labetalol which may be contributing for irritable bowel syndrome.  A December 2009 VA digestive disorders examination included a diagnosis of constipation.  It was noted the Veteran stated he had never been provided a diagnosis of irritable bowel syndrome and the examiner found that as the Veteran only reported having had two episodes of abdominal pain associated with constipation a diagnosis of irritable bowel syndrome could not be provided.  

The Board notes that it is unclear from the information the Veteran provided as to whether he received treatment from Dr. S.P.W. on dates other than March 5, 2009.  In his November 2009 VA Form 21-4142 he indicated treatment with Dr. S.P.W. on March 2, 2009, but in his August 2009 notice of disagreement he stated Dr. S.P.W. had provided a diagnosis of severe irritable bowel syndrome.  In an October 2009 VA Form 21-4142 he indicated that after service on April 1, 1992, he was treated at a service department medical facility in Augsburg, Germany, for severe constipation.  He also stated that he had been using over-the-counter laxatives as relief for constipation since 1992.  In light of the evidence indicating additional Federal records may exist pertinent to the Veteran's claim and the apparently inconsistent medical opinions of record, the Board finds additional development is required.

The Board also notes that the Veteran served in Southwest Asia during the Persian Gulf War and that service connection may be presumed for qualified chronic disabilities, including irritable bowel syndrome and gastrointestinal signs or symptoms, as manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 (2010).  As it is also unclear as to whether the Veteran's correspondence related to an issue not found to presently before the Board on appeal indicates a desire for a Board hearing as to the issue on appeal, he should be requested to clarify if he desires a hearing prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to clarify his desire for a personal hearing as to the issue on appeal.  He should also be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to this issue.  He should be advised that limiting the authorization for VA to assist him in obtaining copies of medical records from non-VA sources to a single specific date, unless completely accurate, may not allow the non-VA source to provide all relevant treatment records.

After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to assist him in obtaining copies of all relevant treatment records and efforts to obtain copies of relevant records in the custody of a Federal department or agency must continue unless further efforts would be futile.

Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a chronic gastrointestinal disorder, to include irritable bowel syndrome or chronic constipation, as a result of active service or an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in Southwest Asia.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



